DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
The Amendment filed November 16, 2020 has been entered. Claims 1-17 and 19-20 remain pending in the application.  Claims are not being interpreted under 35 U.S.C. 112(f), the statute is there for a reminder and for future amendments. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bashan et al. (WO 2017/115361 A1) (hereinafter – Bashan) in view of Lee et al. (US 2016/0199002 A1) (hereinafter – Lee).

Regarding claim 1, Bashan discloses An electronic device comprising (Abstract):
a biometric sensor comprising (FIG. 2 and Para. [0055], “Reference is now made to FIG. 2, which schematically illustrates a measuring unit 200 for a wearable monitoring device, according to some embodiments of the present invention. Measuring unit 200 may include at least one sensor 210 and at least one light emitting source 220.”):
a light emitter comprising a first light emitting element having a first attribute and a second light emitting element having a second attribute (Para. [0055], “at least one light emitting source 220” And Para. [0056], “In some embodiments, the monitoring system 100 may operate different light emitting sources 220 within the multiple measuring units 200 in order to achieve optimal measurements (for example initiating only sources 220 closest to detected blood vessels). Such an array may allow measurements in parts of the body having different distributions of blood vessels, whereby the monitoring system 100 may choose to operate a particular measuring unit 200 that is closest to a blood vessel.”),
and a light receiver disposed adjacent to the light emitter (Para. [0055], “sensor 210”);
at least one processor configured to (Para. [0046], “and a processor capable of processing and monitoring the physiological data of subject 10 measured by monitoring device 110.” And Para. [0050], “In some embodiments, the analyzing and processing of the measured data may be carried out on a dedicated processor embedded into monitoring device 110.”):
determine a wearing state based on a distance between the biometric sensor and an external object based on at least reflected light reflected by collision with the external object among light output from the light emitter (Para. [0073], “In some embodiments, the signal intensity from each light emitting source 220 may indicate the proximity to a blood vessel, based on previously calibrated light sources that were placed over a known blood vessel.”),
and obtain biometric information about the external object using the selected light emitting element (Para. [0073], “In some embodiments, once the monitoring system 100 receives an indication on a position that is proximal to a blood vessel then the light emitting sources 220 may receive a signal to initiate the measurements.” And Para. [0080], “For example, such measurements may provide an indication for a "health matrix" with continuous glucose monitoring, dehydration monitoring, blood lipids, vitamins, calories, pulse, PWV (Pulse wave velocity) blood pressure, and also an indication of medications, pharmaceuticals and other chemicals in the blood stream of the subject.”).
Bashan fails to disclose A motion sensor configured to detect a motion of the electronic device; and
Determine a motion state based on motion information from the motion sensor,
select at least one of the first light emitting element or the second light emitting element based on the wearing state and the motion state,
A motion sensor configured to detect a motion of the electronic device (Para. [0051], “The distance sensor unit 144 is configured to perform a function/operation of sensing a distance between a body part (e.g., a wrist) of the user 20 and the wearable device 10 (or obtaining information about the distance) if the wearable device 10 worn on the user 20 moves (or is shaken) due to motion of the user 20.”); and
Determine a motion state based on motion information from the motion sensor (Para. [0051], “The distance sensor unit 144 is configured to perform a function/operation of sensing a distance between a body part (e.g., a wrist) of the user 20 and the wearable device 10 (or obtaining information about the distance) if the wearable device 10 worn on the user 20 moves (or is shaken) due to motion of the user 20.”),
select at least one of the first light emitting element or the second light emitting element based on the wearing state and the motion state (Para. [0068], “Referring to FIG. 4A, upon sensing the user 20 wearing the wearable device 10, the controller 100 controls the ToF light sources 144a and 144b in the first light source unit 140a and the second light source unit 140c, respectively, to output a signal to determine a distance between a body part of the user 20 and the wearable device 10. The controller 100 determines as a reference distance D the distance between the wearable device 10 and the user 20 when wearing of the wearable device 10 is initially sensed (section (1) of FIG. 4A).” Thus the device uses motion and wearing state to select light emitting elements. See also para. [0074], “Referring to FIG. 4C, when the distance between the wearable device 10 and the user 20 maintains the reference distance D, the controller 100 controls the pulse measuring light source 142a to output various signals ,
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the electronic device as taught by Bashan to include a motion sensor as taught by Lee in order to correct the measurements based on motion (Para. [0005], “As a result, the user's biometric information may be skewed due to the user's body condition.”).
Regarding claim 2, Bashan and Lee teach The electronic device of claim 1, Bashan further discloses wherein at least one of output intensity or an output wavelength of the first light emitting element and the second light emitting element have different attributes (Para. [0059], “In some embodiment, each light emitting source 220, or sub-sets (e.g. pairs, triplets etc.) of light emitting sources 220 may emit light in a different predetermined wavelength.”).
Regarding claim 3, Bashan and Lee teach The electronic device of claim 1, Bashan further discloses wherein the light receiver comprises a first light receiving element and a second light receiving element (Para. [0056], “In some embodiments, multiple measuring units 200 may be employed (for instance as an array) in order to allow simultaneous monitoring of several blood vessels of the subject 10.” And “at least one sensor 210”),
and wherein the at least one processor is further configured to select at least one light receiving element configured to detect the reflected light based on at least the distance (Para. [0056], “whereby the monitoring system 100 may choose to operate a particular measuring unit 200 that is closest to a blood vessel.”).
Regarding claim 4, Bashan and Lee teach The electronic device of claim 1, Bashan further discloses wherein the at least one processor is further configured to: control at least one of the first light emitting element or the second light emitting element to output light (Para. [0073], “Thus, a processor of monitoring system 100 may select only some of the light emitting sources 220 that are proximal to the blood vessel to perform the optical measurements (i.e. emit the light beams).”),
and control the first light emitting element and the second light emitting element to output light when an intensity of reflected light corresponding to the output light is larger than a designated value (Para. [0073], “In some embodiments, once the monitoring system 100 receives an indication on a position that is proximal to a blood vessel then the light emitting sources 220 may receive a signal to initiate the measurements.”).
Regarding claim 5, Bashan and Lee teach The electronic device of claim 1, Bashan further discloses wherein the at least one processor is further configured to: determine a close contact level between the biometric sensor and the external object to be a first close contact level or a second close contact level based on at least the distance between the biometric sensor and the external object (Para. [0073], “Thus, a processor of monitoring system 100 may select only some of the light emitting sources 220 that are proximal to the blood vessel to perform the optical measurements (i.e. emit the light beams).” See also para. [0076]),
and select at least one light emitting element configured to obtain biometric information based on at least the determined close contact level (Para. [0073], “In some embodiments, once the monitoring system 100 receives an indication on a position that is .
Regarding claim 6, Bashan and Lee teach The electronic device of claim 5, Bashan further discloses wherein the at least one processor is further configured to: drive one of the first light emitting element and the second light emitting element to obtain the biometric information, when the close contact level is determined to be the first close contact level (Para. [0073], “Thus, a processor of monitoring system 100 may select only some of the light emitting sources 220 that are proximal to the blood vessel to perform the optical measurements (i.e. emit the light beams).” See also para. [0076]),
and drive at least one of the first light emitting element or the second light emitting element to obtain the biometric information, when the close contact level is determined to be the second close contact level (Para. [0073], “In some embodiments, once the monitoring system 100 receives an indication on a position that is proximal to a blood vessel then the light emitting sources 220 may receive a signal to initiate the measurements.” See also para. [0076], “In some embodiments, the measurements of a pulse signal may provide indication that the measuring unit 200 is in a proper position, when a sufficiently strong pulse signal is received.” Thus, a first and second contact level determine which element is used.).
Regarding claim 7, Bashan and Lee teach The electronic device of claim 1, Bashan further discloses wherein the at least one processor is further configured to:
determine the wearing state of the electronic device to be any one of a first wearing state and a second wearing state (Para. [0073], “In some embodiments, the signal intensity from each light emitting source 220 may indicate the proximity to a blood vessel, based on previously calibrated light sources that were placed over a known blood vessel.” One wearing state may be “wearing” and one may be “not-wearing”),
and drive at least one of the first light emitting element or the second light emitting element based on the first wearing state or the second wearing state to obtain the biometric information about the external object (Para. [0073], “In some embodiments, the signal intensity from each light emitting source 220 may indicate the proximity to a blood vessel, based on previously calibrated light sources that were placed over a known blood vessel.”).
Regarding claim 8, Bashan and Lee teach The electronic device of claim 7, Bashan further discloses wherein, when the wearing state of the electronic device is the second wearing state, the at least one processor is further configured to drive the second light emitting element designated to correspond to the second wearing state (Para. [0073], “Thus, a processor of monitoring system 100 may select only some of the light emitting sources 220 that are proximal to the blood vessel to perform the optical measurements (i.e. emit the light beams). In some embodiments, once the monitoring system 100 receives an indication on a position that is proximal to a blood vessel then the light emitting sources 220 may receive a signal to initiate the measurements.” The second wearing state may simply be “wearing”.).
Regarding claim 9, Bashan discloses A method of obtaining biological information of an electronic device (Abstract),
wherein the electronic device comprises a biometric sensor comprising a light emitter including a first light emitting element having a first attribute and a second light emitting element having a second attribute (Para. [0055], “at least one light emitting source 220” And Para. [0056], “In some embodiments, the monitoring system 100 may operate different light emitting sources 220 within the multiple measuring units 200 in order to achieve optimal measurements (for example initiating only sources 220 closest to detected blood vessels). Such an array may allow measurements in parts of the body having different distributions of blood vessels, whereby the monitoring system 100 may choose to operate a particular measuring unit 200 that is closest to a blood vessel.”),
and a light receiver disposed adjacent to the light emitter (Para. [0055], “sensor 210”), the method comprising:
determining a wearing state based on a distance between the biometric sensor and an external object based on at least reflected light reflected by collision with the external object among light output from the light emitter (Para. [0073], “In some embodiments, the signal intensity from each light emitting source 220 may indicate the proximity to a blood vessel, based on previously calibrated light sources that were placed over a known blood vessel.”);
and obtaining biometric information about the external object using the selected light emitting element (Para. [0073], “In some embodiments, once the monitoring system 100 receives an indication on a position that is proximal to a blood vessel then the light emitting sources 220 may receive a signal to initiate the measurements.” And Para. [0080], “For example, such measurements may provide an indication for a "health matrix" with continuous glucose monitoring, dehydration monitoring, blood lipids, vitamins, calories, pulse, PWV (Pulse .
Bashan fails to disclose Determining a motion state based on motion information from a motion sensor;
selecting at least one of the first light emitting element and the second light emitting element based on the wearing state and the motion state;
However, in the same field of endeavor, Lee teaches Determining a motion state based on motion information from a motion sensor (Para. [0051], “The distance sensor unit 144 is configured to perform a function/operation of sensing a distance between a body part (e.g., a wrist) of the user 20 and the wearable device 10 (or obtaining information about the distance) if the wearable device 10 worn on the user 20 moves (or is shaken) due to motion of the user 20.”);
selecting at least one of the first light emitting element and the second light emitting element based on the wearing state and the motion state (Para. [0068], “Referring to FIG. 4A, upon sensing the user 20 wearing the wearable device 10, the controller 100 controls the ToF light sources 144a and 144b in the first light source unit 140a and the second light source unit 140c, respectively, to output a signal to determine a distance between a body part of the user 20 and the wearable device 10. The controller 100 determines as a reference distance D the distance between the wearable device 10 and the user 20 when wearing of the wearable device 10 is initially sensed (section (1) of FIG. 4A).” Thus the device uses motion and wearing state to select light emitting elements. See also para. [0074], “Referring to FIG. 4C, when the distance between the wearable device 10 and the user 20 maintains the reference distance D, the ;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the electronic device as taught by Bashan to include a motion sensor as taught by Lee in order to correct the measurements based on motion (Para. [0005], “As a result, the user's biometric information may be skewed due to the user's body condition.”).
Regarding claim 10, Bashan and Lee teach The method of claim 9, Bashan further discloses wherein at least one of output intensity or an output wavelength of the first light emitting element and the second light emitting element have different attributes (Para. [0059], “In some embodiment, each light emitting source 220, or sub-sets (e.g. pairs, triplets etc.) of light emitting sources 220 may emit light in a different predetermined wavelength.”).
Regarding claim 11, Bashan and Lee teach The method of claim 9, Bashan further discloses wherein the light receiver comprises a first light receiving element and a second light receiving element (Para. [0056], “In some embodiments, multiple measuring units 200 may be employed (for instance as an array) in order to allow simultaneous monitoring of several blood vessels of the subject 10.” And “at least one sensor 210”),
and wherein the method further comprises selecting at least one light receiving element configured to detect the reflected light based on at least the distance (Para. [0056], “whereby the monitoring system 100 may choose to operate a particular measuring unit 200 that is closest to a blood vessel.”).
Regarding claim 12, Bashan and Lee teach The method of claim 9, Bashan further discloses further comprising: outputting light using at least one of the first light emitting element or the second light emitting element (Para. [0073], “Thus, a processor of monitoring system 100 may select only some of the light emitting sources 220 that are proximal to the blood vessel to perform the optical measurements (i.e. emit the light beams).”);
and   when an intensity of reflected light corresponding to the output light is larger than a designated value, outputting light by the first light emitting element and the second light emitting element (Para. [0073], “In some embodiments, once the monitoring system 100 receives an indication on a position that is proximal to a blood vessel then the light emitting sources 220 may receive a signal to initiate the measurements.”).
Regarding claim 13, Bashan and Lee teach The method of claim 9, Bashan further discloses wherein the determining of the distance between the biometric sensor and the external object comprises determining a close contact level between the biometric sensor and the external object to be a first close contact level or a second close contact level based on the determined distance between the biometric sensor and the external object (Para. [0073], “Thus, a processor of monitoring system 100 may select only some of the light emitting sources 220 that are proximal to the blood vessel to perform the optical measurements (i.e. emit the light beams).” See also para. [0076]),
and wherein the selecting of the at least one of the first light emitting element or the second light emitting element comprises selecting at least one light emitting element configured to obtain biological information according to the determined close contact level (Para. [0073], “In some embodiments, once the monitoring system 100 receives an indication .
Regarding claim 14, Bashan and Lee teach The method of claim 13, Bashan further discloses wherein the selecting of the at least one of the first light emitting element or the second light emitting element comprises at least one of: when the close contact level is determined to be the first close contact level, selecting at least one of the first light emitting element or the second light emitting element (Para. [0073], “Thus, a processor of monitoring system 100 may select only some of the light emitting sources 220 that are proximal to the blood vessel to perform the optical measurements (i.e. emit the light beams).” See also para. [0076]),
or when the close contact level is determined to be the second close contact level, driving at least one of the first light emitting element or the second light emitting element to obtain the biometric information (Para. [0073], “In some embodiments, once the monitoring system 100 receives an indication on a position that is proximal to a blood vessel then the light emitting sources 220 may receive a signal to initiate the measurements.” See also para. [0076], “In some embodiments, the measurements of a pulse signal may provide indication that the measuring unit 200 is in a proper position, when a sufficiently strong pulse signal is received.” Thus, a first and second contact level determine which element is used.).
Regarding claim 15, Bashan and Lee teach The method of claim 9, Bashan further discloses further comprising: determining the wearing state of the electronic device to be any one of a first wearing state and a second wearing state (Para. [0073], “In some embodiments, the signal intensity from each light emitting source 220 may indicate the proximity to a blood vessel, based on previously calibrated light sources that were placed over a known blood vessel.” One wearing state may be “wearing” and one may be “not-wearing”),
wherein the selecting of the at least one of the first light emitting element or the second light emitting element comprises driving at least one of the first light emitting element or the second light emitting element based on the first wearing state or the second wearing state (Para. [0073], “In some embodiments, the signal intensity from each light emitting source 220 may indicate the proximity to a blood vessel, based on previously calibrated light sources that were placed over a known blood vessel.”).
Regarding claim 16, Bashan and Lee teach The method of claim 15, Bashan further discloses wherein the selecting of at least one of the first light emitting element or the second light emitting element comprises selecting, when the wearing state of the electronic device is the second wearing state, the second light emitting element designated to correspond to the second wearing state (Para. [0073], “Thus, a processor of monitoring system 100 may select only some of the light emitting sources 220 that are proximal to the blood vessel to perform the optical measurements (i.e. emit the light beams). In some embodiments, once the monitoring system 100 receives an indication on a position that is proximal to a blood vessel then the light emitting sources 220 may receive a signal to initiate the measurements.” The second wearing state may simply be “wearing”.).
Regarding claim 17, Bashan discloses An electronic device comprising (Abstract):
a biometric sensor including a plurality of light emitting elements and a plurality of light receiving elements (FIG. 2 and Para. [0055], “Reference is now made to FIG. 2, which schematically illustrates a measuring unit 200 for a wearable monitoring device, according to some embodiments of the present invention. Measuring unit 200 may include at least one sensor 210 and at least one light emitting source 220.” And Para. [0055], “sensor 210”);
at least one processor electrically connected to the biometric sensor (Para. [0046], “and a processor capable of processing and monitoring the physiological data of subject 10 measured by monitoring device 110.” And Para. [0050], “In some embodiments, the analyzing and processing of the measured data may be carried out on a dedicated processor embedded into monitoring device 110.”), wherein the at least one processor is configured to: 
 control the plurality of light emitting elements to output light (Para. [0055], “at least one light emitting source 220” And Para. [0056], “In some embodiments, the monitoring system 100 may operate different light emitting sources 220 within the multiple measuring units 200 in order to achieve optimal measurements (for example initiating only sources 220 closest to detected blood vessels). Such an array may allow measurements in parts of the body having different distributions of blood vessels, whereby the monitoring system 100 may choose to operate a particular measuring unit 200 that is closest to a blood vessel.”),
drive the plurality of light receiving elements to obtain an optical signal detected by the plurality of light receiving elements (Para. [0055], “sensor 210”),
determine a distance between each of the plurality of light emitting elements and an external object based on the optical signal (Para. [0113], “Environmental dependent parameters may also affect the result, such as the amount of external light radiation combined , 
determine a wearing state of the electronic device based on the determined distance (Para. [0073], “In some embodiments, the signal intensity from each light emitting source 220 may indicate the proximity to a blood vessel, based on previously calibrated light sources that were placed over a known blood vessel.”),
and obtain the biometric information about the external object based on an optical signal detected by the determined at least one of the plurality of light receiving elements (Para. [0073], “In some embodiments, once the monitoring system 100 receives an indication on a position that is proximal to a blood vessel then the light emitting sources 220 may receive a signal to initiate the measurements.” And Para. [0080], “For example, such measurements may provide an indication for a "health matrix" with continuous glucose monitoring, dehydration monitoring, blood lipids, vitamins, calories, pulse, PWV (Pulse wave velocity) blood pressure, and also an indication of medications, pharmaceuticals and other chemicals in the blood stream of the subject.”).
Bashan fails to disclose a motion sensor configured to detect a motion of the electronic device; and
determine a motion state based on motion information from the motion sensor,
determine at least one of the plurality of light emitting elements to use for obtaining biometric information and an output wavelength of the at least one of the plurality of light emitting elements based on the determined wearing state and the determined motion state,
determine at least one of the plurality of light receiving elements configured to use for obtaining the biometric information based on the determined wearing state and the determined motion state,
However, in the same field of endeavor, Lee teaches a motion sensor configured to detect a motion of the electronic device (Para. [0051], “The distance sensor unit 144 is configured to perform a function/operation of sensing a distance between a body part (e.g., a wrist) of the user 20 and the wearable device 10 (or obtaining information about the distance) if the wearable device 10 worn on the user 20 moves (or is shaken) due to motion of the user 20.”); and
determine a motion state based on motion information from the motion sensor (Para. [0051], “The distance sensor unit 144 is configured to perform a function/operation of sensing a distance between a body part (e.g., a wrist) of the user 20 and the wearable device 10 (or obtaining information about the distance) if the wearable device 10 worn on the user 20 moves (or is shaken) due to motion of the user 20.”),
determine at least one of the plurality of light emitting elements to use for obtaining biometric information and an output wavelength of the at least one of the plurality of light emitting elements based on the determined wearing state and the determined motion state (Para. [0068], “Referring to FIG. 4A, upon sensing the user 20 wearing the wearable device 10, the controller 100 controls the ToF light sources 144a and 144b in the first light source unit 140a and the second light source unit 140c, respectively, to output a signal to determine a distance between a body part of the user 20 and the wearable device 10. The controller 100 determines as a reference distance D the distance between the wearable device 10 and the ,
determine at least one of the plurality of light receiving elements configured to use for obtaining the biometric information based on the determined wearing state and the determined motion state (Para. [0068], “Referring to FIG. 4A, upon sensing the user 20 wearing the wearable device 10, the controller 100 controls the ToF light sources 144a and 144b in the first light source unit 140a and the second light source unit 140c, respectively, to output a signal to determine a distance between a body part of the user 20 and the wearable device 10. The controller 100 determines as a reference distance D the distance between the wearable device 10 and the user 20 when wearing of the wearable device 10 is initially sensed (section (1) of FIG. 4A).” Thus the device uses motion and wearing state to select light emitting elements. See also para. [0074], “Referring to FIG. 4C, when the distance between the wearable device 10 and the user 20 maintains the reference distance D, the controller 100 controls the pulse measuring light source 142a to output various signals .lamda.1, .lamda.2, and .lamda.3 to obtain the biometric information of the user 20.” Thus wavelength can be selected based on motion and wearing state as well.),

Regarding claim 19, Bashan and Lee teach The electronic device of claim 17, Bashan fails to disclose wherein the at least one processor is further configured to: determine, if an average value of a distance between each of the light emitting elements and the external object is smaller than a designated value, the wearing state to be a first state and determine, if an average value of a distance between each of the light emitting elements and the external object is larger than or equal to a designated value, the wearing state to be a second state;
select at least two of the plurality of light emitting elements and determine an output wavelength of the selected at least two light emitting elements to be different values when the wearing state is determined to be the first state;
and select any one of the plurality of light emitting elements when the wearing state is determined to be the second state.
However, in the same field of endeavor, Lee teaches wherein the at least one processor is further configured to: determine, if an average value of a distance between each of the light emitting elements and the external object is smaller than a designated value, the wearing state to be a first state (Para. [0075], “If the distance between the wearable device 10 and the user 20 is equal to or less than the reference distance D as illustrated in FIG. 4E, the  and determine, if an average value of a distance between each of the light emitting elements and the external object is larger than or equal to a designated value, the wearing state to be a second state (Para. [0076], “Referring to FIGS. 4G and 4H, the distance D1 between the wearable device 10 and the user 20 now exceeds the reference distance D due to motion of the user 20. Accordingly, the controller 100 controls the signals”, thus there are at least two states, according to the distances); select at least two of the plurality of light emitting elements and determine an output wavelength of the selected at least two light emitting elements to be different values when the wearing state is determined to be the first state (Para. [0074], “Each of the signals .lamda.1, .lamda.2, and .lamda.3 may have different wavelengths.”); and select any one of the plurality of light emitting elements when the wearing state is determined to be the second state (Para. [0071], “That is, the controller 100 controls the pulse measuring light source 142a to output the signal if determining that the first light source unit 140a including the pulse measuring light source 142a is in proximity with a body part of the user 20”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the electronic device as taught by Bashan to include a motion sensor as taught by Lee in order to correct the measurements based on motion (Para. [0005], “As a result, the user's biometric information may be skewed due to the user's body condition.”). 
Regarding claim 20, Bashan and Lee teach The electronic device of claim 17, Bashan fails to disclose wherein the at least one processor is further configured to obtain at least one type of biometric information corresponding to the wearing state and the motion state.
However, in the same field of endeavor, Lee teaches wherein the at least one processor is further configured to obtain at least one type of biometric information corresponding to the wearing state and the motion state (Para. [0074], “Referring to FIG. 4C, when the distance between the wearable device 10 and the user 20 maintains the reference distance D, the controller 100 controls the pulse measuring light source 142a to output various signals .lamda.1, .lamda.2, and .lamda.3 to obtain the biometric information of the user 20. Signals .lamda.'1, .lamda.'2, and .lamda.'3, which are the signals .lamda.1, .lamda.2, and .lamda.3 reflected from a blood vessel 21 of the user 20, are received by the light-receiving unit 140b.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the electronic device as taught by Bashan to include a motion sensor as taught by Lee in order to correct the measurements based on motion (Para. [0005], “As a result, the user's biometric information may be skewed due to the user's body condition.”). 

Response to Arguments
Applicant's arguments filed November 16, 2020 have been fully considered but they are not persuasive. 
With respect to Applicant’s arguments regarding “select at least one of the first light emitting element or the second light emitting element based on the wearing state and the .
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/J.A.T./Examiner, Art Unit 3791                                                      


/DEVIN B HENSON/Primary Examiner, Art Unit 3791